DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6, 11-14, and 16 are objected to because of the following informalities:  
In claim 3, line 3, “a proximal end” should be changed to --the proximal end--.
In claim 6, line 13, “a proximal end” should be changed to --the proximal end--.
In claim 11, line 1, “wherein the conduit” should be changed to --wherein each of the conduits--.
In claim 12, line 1, “wherein each conduit” should be changed to --wherein each of the conduits--.
In claim 13, line 1, “wherein the conduit” should be changed to --wherein each of the conduits--.
In claim 14, line 1, “wherein each conduit” should be changed to --wherein each of the conduits--.
In claim 16, lines 2-3, “an external environment” should be changed to --the external environment--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “each conduit is pitched downward approximately three degrees relative to a longitudinal axis of the respective opening”. The specification does not disclose the specific angle that the conduit is pitched nor how a longitudinal axis is positioned with respect to the opening. The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 12. 
Claim 14 recites “each conduit is pitched downward approximately three degrees relative to a longitudinal axis of the respective opening”. The specification does not disclose the specific angle that the conduit is pitched nor how a longitudinal axis is positioned with respect to the opening. The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 1, 6, 11-14, 16, and 17 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term is indefinite because it is unclear how close to the term “approximately” would have to be in order to be considered part of the scope of the claim. 
Claims 12 and 14 recite the limitation “relative to a longitudinal axis of the respective opening” in lines 2-3. It is unclear where the longitudinal axis lies with respect to the opening, since an opening is only an aperture or gap. There is no further recitation to help identify the location of the axis. Examiner suggests to further detail the position of the axis for clarity.   
Claim 17 recites the limitations “pitching the proximal end downward”, “the distal end protrude… into the compartment”, and “the distal end protrudes… into the compartment in lines 1-2. There is insufficient antecedent basis and additionally appears misrepresentative of the disclosed invention, since in claim 16, the distal end protrudes into an external environment, while the proximal end protrudes into the compartment.    
Claims 2-5, 7-10, and 18-20 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trunnell et al. (US 8132537) in view of Goddard / Imel (US 9961875, hereinafter “Goddard”) and Callari (US 8640652).
Regarding claim 1, Trunnell et al. discloses a feral cat shelter ((12) or (14), the shelters are capable of being used for feral cats), comprising; a shelter body ((12) or (14)) defining a compartment; two or more openings (opening surrounded by (41 or 67) and surrounded by (43 or 61)) in the shelter body communicating to the compartment; a conduit ((41 or 67), (43 or 61)) received in each opening, wherein a distal end of the conduit protrudes from the opening into an external environment an external distance (Figs. 1-19 show the conduit extending out from the compartment).
Trunnell et al. does not explicitly disclose an external distance between two to three inches, and wherein a proximal end of the conduit protrudes from an innermost portion of the opening into the compartment an internal distance of between a quarter of an inch to approximately half an inch; and the conduit having an inner diameter between five and a half and six and a half inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Trunnell et al. to include the external distance between two to three inches to provide enough material in extending portions for connecting two shelters (Fig. 19, col. 4, line 66-col. 5, line 27), since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Goddard teaches a proximal end of the conduit (combined (30),(31), (32), (36)) protrudes from an innermost portion of the opening into the compartment an internal distance (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shelter of Trunnell et la. to have a proximal end of the conduit to protrude from an innermost portion of the opening into the compartment an internal distance as taught by Goddard in order to help maintain the conduit within the opening by providing an anchoring end within the compartment. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Trunnell et al. modified by Goddard to include an internal distance of between a quarter of an inch to approximately half of an inch to provide enough material inward from the opening to help keep the conduit in place, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Callari teaches a conduit having an inner diameter between about five inches to about seven inches (col. 7, lines 46-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Trunnell et al. modified by Goddard to include an inner diameter between about five inches to about seven inches as taught by Callari in order to allow for the passage of a cat through the conduit (col. 7, lines 44-46). Further, it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Regarding claim 3, Trunnell et al. as modified by Goddard and Callari teaches (references to Trunnell et al.) the shelter further comprising: a plurality of weather flaps removably attachable to an inner portion of the feral cat shelter in such a way as to cover a proximal end of each conduit (col. 3, lines 63-66, Fig. 5 shows the replacement of the door would be connected to the proximal end of each conduit).
Regarding claim 10, Trunnell et al. as modified by Goddard and Callari teaches a method of providing a plurality of coupled feral cat shelters in combined condition, comprising: providing two or more feral cat shelters of claim 1 (see above claim 1 section); and interconnecting one of the two or more openings to another one of the two or more openings of adjacent feral cat shelters by way of a coupler (Trunnell et al.: Fig. 19, col. 4, line 66-col. 5, line 30).
Regarding claim 11, Trunnell et al. as modified by Goddard and Callari does not explicitly disclose wherein the conduit is approximately four inches long as to be approximately half a length of an adult cat. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the conduit of Trunnell et al. modified by Goddard and Callari to be four inches long, since that would provide the distance that extends out from the opening, the distance that extends in from the opening, and the distance of the thickness of the shelter body itself, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trunnell et al. (US 8132537) in view of Goddard (US 9961875) and Callari (US 8640652), and further in view of Guard (US 7578264).
Regarding claim 2, Trunnell et al. as modified by Goddard and Callari does not explicitly disclose wherein each conduit is pitched downward as it extends outward. 
Guard teaches wherein each conduit is pitched downward as it extends outward (Fig. 1; col. 6, lines 38-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Trunnell et al. modified by Goddard and Callari with a conduit pitched downward as taught by Guard in order to protect from entry of precipitation (Guard: col. 6, lines 38-43).
Regarding claim 12, Trunnell et al. as modified by Goddard, Callari, and Guard does not explicitly disclose wherein each conduit is pitched downward approximately three degrees relative to a longitudinal axis of the respective opening. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the conduit of Trunnell et al. modified by Goddard, Callari, and Guard to be pitched downward approximately three degrees relative to a longitudinal axis of the respective opening, since that would provide an angle to allow the cat entrance and to avoid, or angle, the elements away from the opening, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Guard performs the same (Guard: col. 6, lines 38-43), and therefore the claimed device is not patentably distinct with respect to this limitation. Please note there is no claim of criticality to the approximately three degrees.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trunnell et al. (US 8132537) in view of Goddard (US 9961875) and Callari (US 8640652), and further in view of Minion (US 920975).
Regarding claim 4, Trunnell et al. as modified by Goddard and Callari does not explicitly teach the feral cat shelter further comprising: a base pivotably connected to a peripheral opening of the shelter body so as to be movable between a close condition and an open condition for accessing the compartment; and a plurality of legs along an outer portion of the base, the plurality of legs support the base in the close condition. 
Minion teaches a base (10) pivotably connected (claim 1) to a peripheral opening of the shelter body (Fig. 1) so as to be movable between a close condition and an open condition for accessing the compartment (p. 1, lines 32-34); and a plurality of legs (12) along an outer portion of the base (10), the plurality of legs support the base in the close condition (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feral cat shelter of Trunnell et al. modified by Goddard and Callari to have the base pivotably connected to a peripheral opening of the shelter body and have a plurality of legs along an outer portion of the base as taught by Minion in order to provide access for cleaning and airing and to provide additional circulation of air beneath the base (Minion: p. 1, lines 32-34 and 41-45).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trunnell et al. (US 8132537) in view of Goddard (US 9961875) and Callari (US 8640652), and further in view of Jakubowski et al. (US 2008/0245313).
Regarding claim 5, Trunnell et al. as modified by Goddard and Callari does not explicitly teach the feral cat shelter further comprising: a divider separating the compartment into two sub-compartments, each sub-compartment communicating to at least two openings. 
Jakubowski et al. teaches a divider (95) separating the compartment into two sub-compartments, each sub-compartment communicating to at least two openings (side and end openings) (Fig. 5; paragraph [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feral cat shelter of Trunnell et al. modified by Goddard and Callari to include a divider as taught by Jakubowski et al. in order to house multiple cats separately.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Trunnell et al. (US 8132537) in view of Goddard (US 9961875) and Callari (US 8640652), Guard (US 7578264), and Minion (US 920975).
Regarding claim 6, Trunnell et al. discloses a feral cat shelter ((12) or (14), the shelters are capable of being used for feral cats), comprising: a shelter body ((12) or (14)) defining a compartment; two or more openings (opening surrounded by (41 or 67) and surrounded by (43 or 61)) in the shelter body communicating to the compartment; a conduit ((41 or 67), (43 or 61)) received in each opening, wherein a distal end of the conduit protrudes from the opening into an external environment an external distance (Figs. 1-19 show the conduit extending out from the compartment); a plurality of weather flaps removably attachable to a proximal end of each conduit (col. 3, lines 63-66, Fig. 5 shows the replacement of the door would be connected to the proximal end of each conduit).   
Trunnell et al. does not explicitly disclose a protruding distance between two to three inches, and wherein a proximal end of the conduit protrudes from an innermost portion of the opening into the compartment an internal distance of between a quarter of an inch to approximately half an inch; the conduit having an inner diameter between five and a half and six and a half inches; a base pivotably connected to a peripheral opening of the shelter body so as to be movable between a closed condition and an open condition for accessing the compartment; each conduit pitched downward as it protrudes outward; and a plurality of legs along an outer portion of the base, the plurality of legs support the base in the close condition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Trunnell et al. to include the external distance between two to three inches to provide enough material in extending portions for connecting two shelters (Fig. 19, col. 4, line 66-col. 5, line 27), since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Goddard teaches a proximal end of the conduit (combined (30),(31), (32), (36)) protrudes from an innermost portion of the opening into the compartment an internal distance (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shelter of Trunnell et la. to have a proximal end of the conduit to protrude from an innermost portion of the opening into the compartment an internal distance as taught by Goddard in order to help maintain the conduit within the opening by providing an anchoring end within the compartment. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Trunnell et al. modified by Goddard to include an internal distance of between a quarter of an inch to approximately half of an inch to provide enough material inward from the opening to help keep the conduit in place, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Callari teaches a conduit having an inner diameter between about five inches to about seven inches (col. 7, lines 46-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Trunnell et al. modified by Goddard to include an inner diameter five inches to about seven inches as taught by Callari in order to allow for the passage of a cat through the conduit (col. 7, lines 44-46). Further, it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Guard teaches wherein each conduit pitched downward as it protrudes outward (Fig. 1; col 6, lines 38-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Trunnell et al. modified by Goddard and Callari with a conduit pitched downward as taught by Guard in order to protect from entry of precipitation (Guard: col 6, lines 38-43).
Minion teaches a base (10) pivotably connected (claim 1) to a peripheral opening of the shelter body (Fig. 1) so as to be movable between a close condition and an open condition for accessing the compartment (p. 1, lines 32-34); and a plurality of legs (12) along an outer portion of the base (10), the plurality of legs support the base in the close condition (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feral cat shelter of Trunnell et al. modified by Goddard, Callari, and Guard to have the base pivotably connected to a peripheral opening of the shelter body and have a plurality of legs along an outer portion of the base as taught by Minion in order to provide access for cleaning and airing and to provide additional circulation of air beneath the base (Minion: p. 1, lines 32-34 and 41-45).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Trunnell et al. (US 8132537) in view of Goddard (US 9961875), Callari (US 8640652), Guard (US 7578264), and Minion (US 920975), and further in view of Jakubowski et al. (US 2008/0245313).
Regarding claim 7, Trunnell et al. as modified by Goddard, Callari, Guard, and Minion does not explicitly teach the feral cat shelter further comprising: a divider separating the compartment into two sub-compartments, each sub-compartment communicating to at least two openings. 
Jakubowski et al. teaches a divider (95) separating the compartment into two sub-compartments, each sub-compartment communicating to at least two openings (side and end openings) (Fig. 5; paragraph [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feral cat shelter of Trunnell et al. modified by Goddard, Callari, Guard, and Minion to include a divider as taught by Jakubowski et al. in order to house multiple cats separately.
Regarding claim 8, Trunnell et al. as modified by Goddard, Callari, Guard, Minion, and Jakubowski et al. teaches (references to Jakubowski et al.) wherein the divider is connected to the base (paragraph [0047], divider connected through channels in the top and base portions).   
Claims 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trunnell et al. (US 8132537) in view of Goddard (US 9961875) and Callari (US 8640652), Guard (US 7578264), Minion (US 920975), and Jakubowski et al. (US 2008/0245313), and further in view of Kimchi et al. (WO 2013018070).
Regarding claim 9, Trunnell et al. as modified by Goddard, Callari, Guard, Minion, and Jakubowski et al. does not explicitly teach wherein an inner surface of the compartment is white. 
Kimchi et al. teaches an inner surface of the compartment is white (p. 23, lines 4-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the color of an inner surface of the feral cat shelter of Trunnell et al. modified by Goddard, Callari, Guard, Minion, and Jakubowski et al. with a white color as taught by Kimchi et al. in order to prevent light reflection (Kimchi et al.: p. 23, lines 4-7).
Regarding claim 13, Trunnell et al. as modified by Goddard, Callari, Guard, Minion, Jakubowski et al., and Kimchi et al. does not explicitly disclose wherein the conduit is approximately four inches long as to be approximately half a length of an adult cat. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the conduit of Trunnell et al. modified by Goddard, Callari, Guard, Minion, Jakubowski et al., and Kimchi et al. to be four inches long, since that would provide the distance that extends out from the opening, the distance that extends in from the opening, and the distance of the thickness of the shelter body itself, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 14, Trunnell et al. as modified by Goddard, Callari, Guard, Minion, Jakubowski et al., and Kimchi et al. does not explicitly disclose wherein each conduit is pitched downward approximately three degrees relative to a longitudinal axis of the respective opening. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the conduit of Trunnell et al. as modified by Goddard, Callari, Guard, Minion, Jakubowski et al., and Kimchi et al. to be pitched downward approximately three degrees relative to a longitudinal axis of the respective opening, since that would provide an angle to allow the cat entrance and to avoid, or angle, the elements away from the opening, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Guard performs the same (Guard: col. 6, lines 38-43), and therefore the claimed device is not patentably distinct with respect to this limitation. Please note there is no claim of criticality to the approximately three degrees.
Allowable Subject Matter
Claim 15 is allowed.
Claims 16-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s method of manufacturing a shelter, the prior art fails to teach or make obvious the invention of claim 15. 
Regarding claim 15, no prior art of record teaches measuring a belly length of a cat and forming a conduit having a conduit length that is half of the belly length. A combination of these limitations and the other recited features was not reasonably found in the prior art. 
In regard to claims 16-20, the prior art fails to disclose each and every limitation of claim 15 from which the claims depend. 
Response to Amendment
The declarations under 37 CFR 1.132 filed 2/14/2022 are insufficient to overcome the rejection of claims 1 and 10 based upon 35 U.S.C. § 103 under Trunnrell et al. in view of Callari, claim 6 based upon 35 U.S.C. § 103 under Trunnrell et al. in view of Callari, Guard, and Minion as set forth in the last Office action because the declarations fail to set forth facts, and the few facts presented are not germane to the rejections at issue.
The declarations refer only to the shelter described in the above referenced application and not to the individual claims of the application. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716. The declarations appear to assert that the invention had commercial success without submitting any evidence that the commercial success was directly derived from the claimed invention and not due to other factors (MPEP 716.03(b)). There is no factual evidence in any of the declarations as to how the prior art shelter compares to the claimed invention, or specific numbers to show success on a commercial level, or level of use by the cats. Additionally, there is no factual evidence that ties the claimed limitations to the success of the product discussed in the declarations.   
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). Here, there has been no factual support for the expert’s opinion. In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support). 
Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F. 2d 791, 171 USPQ 294 (CCPA 1971); MPEP 716.03(a). Here, commercial success, or use, is attributed to “the design” which fails to establish a nexus between the claimed invention and the commercial success because there is no evidence that the product which has been sold, or used, corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. 
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argued that: the specification demonstrates criticality for the specific limitations of the external distance and the internal distance. Additionally, applicant argued that Goddard does not teach the flange extends into the compartment with a purpose of securing the inner liner. Therefore, Applicant asserts that one skilled in the art would not have found it obvious to combine the prior art as proposed.  
The examiner respectfully disagrees. With respect to applicant’s argument regarding criticality, the specification states that the pipe component is the most important, however, as to the specific distances, the language appears to be laden with preferred distances. Additionally, if critical, as applicant suggests, all these limitations should have been in the claims as listed initially. Omitting these alleged critical features initially tends to rebut the argument of criticality. The prior art teaches these general distances, and it would be obvious to provide the specific distances currently recited in the claims. Therefore, the prior art meets these limitations.     
With respect to applicant’s argument regarding Goddard, Fig. 2 of Goddard clearly shows that the combined conduit protrudes into the compartment. Therefore, the prior art meets this limitation. 
Regarding applicant’s argument that the remaining dependent claims are patentable for the same reasons as claim 1 and 6, claims 2-5, 7-10 and new claims 11-14 remain rejected for depending upon a rejected claim as set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
de Bien (US 9370165) and Jackson (US 7584720) teach dividers in habitats. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643